DETAILED ACTION
Response to Amendment
Applicant’s remarks in view of the amendment to instant dependent claim 20, see page 1 filed 26 April 2021, with respect to the objection of claim 20, have been fully considered and are persuasive.  The objection to claim 20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of instant independent claims 1 and 12 are the inclusion of the specific limitations regarding a sensor, and its exposure to a protective fluid through a body of the sensor, the protective fluid degrades with an associated level of degradation, in a method and system for monitoring the protective fluid in/of a wellbore, in combination with the other recited elements and/or method steps.  The closest prior art reference is U.S. 2018/0051700 to Sheth et al., which discloses MEMS sensors, but does not disclose the MEMS sensors wherein a protective fluid flows thorough a body of the MEMS to determine/measure/assess the degradation level of the protective fluid.  i
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861